 

Case 18-10656-LSS Doc 38 Filed 03/16/20 Page 1of1

03/11/2020 “Hoe
To: Don A. Beskrone, Trustee; Honorable Judge Laurie Selber Silverstein 2a Cis ~
“EHR 1G PY 3:2
Fr: Eric Kreisler a “
US ie el RE
ftte peel AULT. ‘4
Re: Recovery of Monies Due to the Bankruptcy Court TE Ie bury

Dear Honorable Judge Laurie Selber Silverstein and Trustee Don A. Beskrone,

My name is Eric Kreisler and I am an asset recovery specialist. I have identified funds held by a
County or State Court that are due to the Bankruptcy Court. These funds are in the debtor’s

name and the Bankruptcy court was not notified, as the County does not index Bankruptcy Court
cases in their system.

The funds I research are created by foreclosure overages, unclaimed probate, tax refunds,
condemnation overages, eminent domain payments, etc. No claim has been made on the funds,
because the County has been unable to find the claimant (the debtor), or because the debtor
knows they cannot claim it without notifying you.

I work on a contingency basis, relying on a referral fee of 25%, payable only if and when the you
are successful claiming the funds. I confirm they are still being held and cross reference the debtor
information against the claimant due from the County or State.

If you agree you would be willing to consider recovering these funds for the Bankruptcy Court,
please let me know, and I will pass on the information you need to make the claim.

Bankruptcy case: 18-10656-LSS

Original Trustee: Don A. Beskrone

Original Judge: Laurie Selber Silverstein

Date filed: 03/19/2018

Date Discharged: 09/11/2018

Date Terminated: 09/21/2018

Amount of monies held that the Bankruptcy Court can recover: $67,913.34
Years monies were created: 2019/2020

If you do not wish to claim the funds, please let me know. I can work with the debtor to recover them.

Respectfully,

Ae KL

Eric Kreisler

501 S. Minter Rd.

Grain Valley, MO 64029
(816)867-5338
ekreisler3@gmail.com
